DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed December 10, 2021. As directed by the amendment, claims 1 have been amended and claims 22-27 have been added. As such, claims 1, 3-15, 22-27 remain under consideration in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-9, 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkinson et al. (US 2015/0196308), hereinafter “Wilkinson”.
Regarding claim 1, Wilkinson discloses an apparatus (210, FIGS. 1-17|610, FIGS. 23-32) for guiding a tibial bone cut during a knee replacement surgery, the apparatus comprising: a mounting portion (where drop down rod couples to cutting block, ¶49| at 614, 615) configured to couple with an alignment mechanism (612); and a cutting portion (200|600) connected to the mounting portion and defining a capture (212|650) for a proximal cut to the tibial bone, the cutting portion having an aperture (348) disposed within or adjacent a first end (medial end) of the capture, wherein the aperture is aligned with the capture so as to be directly medial thereof, the aperture is configured for receiving a pin or bone screw for fixating the cutting portion to the tibial bone (¶68), and wherein the cutting portion is offset from the mounting portion in at least one of a medial or lateral direction (¶64|FIGS. 23-32) and 
Regarding claim 3, Wilkinson discloses the apparatus of claim 1, wherein the aperture is disposed between the mounting portion and the capture (¶64).  
Regarding claim 5, Wilkinson discloses the apparatus of claim 1, wherein the capture terminates prior to the aperture (FIG. 9).  
Regarding claim 6, Wilkinson discloses the apparatus of claim 1, wherein the cutting portion includes a second capture (242) for a sagittal cut.  
Regarding claim 7, Wilkinson discloses the apparatus of claim 6, wherein at least a portion of the second capture is defined by one or more projections (344, 356) extending proximally from a proximal surface of the cutting portion (FIG. 9).  
Regarding claim 8, Wilkinson discloses the apparatus of claim 7, wherein the one or more projections taper toward the proximal surface from anterior to posterior (FIG. 13B).  
Regarding claim 9, Wilkinson discloses the apparatus of claim 7, wherein the one or more projections comprise a pair of medial-lateral spaced projections (344, 356) and the second capture comprises three captures comprising: a laterally disposed capture (surface to the left of 344, FIG. 13A) defined by a first surface of a first of the pair of projections; a medially disposed capture (240) defined by a first surface of a second of the pair of projections, and a middle capture (242) defined by a second surface of the first of the pair of projections and defined by a second surface of the second of the pair of projections.  
Regarding claim 11, Wilkinson discloses the apparatus of claim 6, wherein the aperture is disposed adjacent a first end of the second capture (FIG. 13A).  
Regarding claim 12, Wilkinson discloses the apparatus of claim 11, wherein the aperture is spaced from the second capture (FIG. 13A).  

Regarding claim 14, Wilkinson discloses the apparatus of claim 1, wherein the mounting portion includes a slot configured to receive a fastener, the slot configured to allow for proximal-distal adjustment of the apparatus relative to the knee, the mounting portion having indicia (spacing of pin sets) disposed adjacent the slot for referencing movement of the apparatus relative to the fastener (¶64).  
Regarding claim 15, Wilkinson discloses the apparatus of claim 1, further comprising a second mounting portion (pin sets, ¶64) having a plurality of mounting holes therethrough, at least one of the mounting holes arranged substantially parallel with the aperture and at least a second of the mounting holes arranged oblique to the aperture (FIG. 9).
Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dietzel et al. (US 2013/0204260), hereinafter “Dietzel”.
Regarding claim 1, Dietzel discloses an apparatus (FIG. 5) for guiding a tibial bone cut during a knee replacement surgery, the apparatus comprising: a mounting portion (240) configured to couple with an alignment mechanism (220); and a cutting portion (210) connected to the mounting portion and defining a capture (see Figure A below) for a proximal cut to the tibial bone, the cutting portion having an aperture (see Figure A below) disposed within or adjacent a first end (medial end) of the capture, wherein the aperture is aligned with the capture so as to be directly medial thereof, the aperture is capable of receiving a pin or bone screw for fixating the cutting portion to the tibial bone, and wherein the cutting portion is offset from the mounting portion in at least one of a medial or lateral direction (see Figure A below) and the capture is configured to define a medial-lateral cut length (from leftmost end to aperture, FIG. 5) such that the proximal cut is to a single compartment of the tibial bone.  

    PNG
    media_image1.png
    309
    469
    media_image1.png
    Greyscale

Figure A: Apparatus of Dietzel.
Regarding claim 4, Dietzel discloses the claimed invention wherein the capture communicates with the aperture (FIG. 5).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson.
.  
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dietzel et al. (US 2013/0204260), hereinafter “Dietzel”.
Regarding claim 22, Dietzel discloses an apparatus (FIG. 5) for guiding a tibial bone cut during a knee replacement surgery, the apparatus comprising: an alignment mechanism (220); a mounting portion (240) configured to couple with the alignment mechanism (¶39), wherein the mounting portion includes a slot (see Figure A above) capable of receiving a fastener, the slot capable to allow for proximal-distal adjustment of the apparatus relative to the knee; and a cutting portion (210) connected to the mounting portion and defining a capture (see Figure A above) for a proximal cut to the tibial bone, and wherein the cutting portion is offset from the mounting portion in at least one of a medial or lateral direction (see Figure A above) and the capture is configured to define a medial-lateral cut length (between left end and aperture, Figure A above) such that the proximal cut is to a single compartment of the tibial bone.  
However, Dietzel is silent regarding the mounting portion having indicia disposed adjacent the slot for referencing movement of the apparatus relative to the fastener. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to include indicia disposed adjacent to the slot, in order to quantify the axial movement of the apparatus. Without indicia, the displacement of the apparatus is perceived purely visually. In this case, adding indicia adjacent to the slot allows the surgeon to measure the displacement of the apparatus numerically.
.  
Allowable Subject Matter
Claims 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Dietzel discloses an apparatus (FIG. 5) for guiding a tibial bone cut during a knee replacement surgery, the apparatus comprising: an alignment mechanism (220); a mounting portion (240) configured to couple with the alignment mechanism (¶39), wherein the mounting portion includes a slot (see Figure A above) capable of receiving a fastener, the slot capable to allow for proximal-distal adjustment of the apparatus relative to the knee; and a cutting portion (210) connected to the mounting portion and defining a capture (see Figure A above) for a proximal cut to the tibial bone, and wherein the cutting portion is offset from the mounting portion in at least one of a medial or lateral direction (see Figure A above) and the capture is configured to define a medial-lateral cut length (between left end and aperture, Figure A above) such that the proximal cut is to a single compartment of the tibial bone.  However, Dietzel is silent regarding the mounting portion having indicia disposed adjacent the slot for referencing movement of the apparatus relative to the fastener. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to include indicia disposed adjacent to the slot, in order to quantify the axial movement of the apparatus. Without indicia, the displacement of the apparatus is perceived purely visually. In this case, adding indicia adjacent to the slot allows the surgeon to measure the displacement of the apparatus numerically.
.  
Response to Arguments
In response to Applicant's argument that Wilkinson fails to disclose “the cutting portion having an aperture disposed within or adjacent a first end of the capture, wherein the aperture is aligned with the capture so as to be directly medial thereof,” Examiner respectfully disagrees. As depicted in Figures 9 and 17, aperture 348 is disposed adjacent to a first/medial end of capture 212, the aperture being aligned with the capture directly medial thereof. The claim does not require the geometric center of the aperture being coaxial with the longitudinal axis of the capture, only that the aperture is directly medial of the capture. Therefore, Wilkinson meets the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775